
	
		III
		111th CONGRESS
		1st Session
		S. RES. 72
		IN THE SENATE OF THE UNITED STATES
		
			March 10, 2009
			Mr. Menendez (for
			 himself, Mr. Kerry,
			 Mr. Dodd, and Mr. Lugar) submitted the following resolution; which
			 was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding drug trafficking in Mexico.
	
	
		Whereas Mexico is 3 times the size of the State of Texas
			 and has a population of approximately 110,000,000 people;
		Whereas Mexico has the 12th largest economy in the world,
			 with an annual gross domestic product of just under $1,000,000,000,000;
		Whereas Mexico is the 8th largest exporter of crude oil in
			 the world and provides approximately 1/3 of the oil
			 imported by the United States;
		Whereas Mexico is the 2nd largest buyer of exports from
			 the United States;
		Whereas Mexico has the largest Spanish-speaking population
			 of any country in the world;
		Whereas there is a tragically consistent demand for
			 heroin, marijuana, methamphetamines, and cocaine from drug users in the United
			 States;
		Whereas the Government of Mexico is locked in an extremely
			 violent struggle against drug trafficking organizations that produce and
			 transport narcotics;
		Whereas the drug trafficking organizations in Mexico are
			 well organized, heavily armed, and wealthy criminal enterprises, with estimated
			 criminal earnings of more than $25,000,000,000 every year;
		Whereas it is estimated that Mexican drug trafficking
			 organizations produce 8 metric tons of heroin and 10,000 metric tons of
			 marijuana each year;
		Whereas, in confrontations with the Government of Mexico
			 and with each other, the drug trafficking organizations have adopted tactics
			 intended to intimidate the public at large, corrupt law enforcement officials,
			 and create a perception of increased violence among the people of
			 Mexico;
		Whereas, in 2008, approximately 6,200 people in Mexico
			 died as the result of violence related to drug trafficking, more than twice as
			 many as in 2007;
		Whereas drug-related killings continued in Mexico during
			 2009, and on February 9, 2009, a total of 35 people were killed in drug-related
			 violence in Mexico;
		Whereas drug trafficking organizations in Mexico have
			 brazenly targeted and executed many high-ranking public officials in
			 Mexico;
		Whereas more than 800 police officers and soldiers in
			 Mexico have been killed in the line of duty since late 2006;
		Whereas efforts by the Government of Mexico and the United
			 States Government to combat drug trafficking organizations and power struggles
			 between the drug trafficking organizations themselves have resulted in growing
			 violence along the 2000-mile border between the United States and
			 Mexico;
		Whereas drug-related violence affects cities and towns on
			 both sides of the border, as drug trafficking organizations from Mexico form
			 partnerships with criminal organizations based in the United States;
		Whereas law enforcement authorities in the United States
			 have reported an increase in the number of killings, kidnappings, and home
			 invasions linked to Mexican drug trafficking organizations in a number of
			 cities in the United States, some of which are thousands of miles from the
			 Mexican border;
		Whereas a 2008 report by the Department of Justice
			 indicated that Mexican drug trafficking organizations now operate in 195 cities
			 in the United States;
		Whereas the 2008 National Drug Threat Assessment by the
			 Department of Justice identified drug organizations from Mexico as the greatest
			 criminal threat to the United States;
		Whereas the Government of Mexico is strengthening the
			 institutions of a democratic state that adheres to the rule of law, supports a
			 free press, and is committed to human rights;
		Whereas the inauguration of President Felipe Calderón in
			 December 2006 represented another step forward in the process of strengthening
			 institutions in Mexico;
		Whereas President Calderón has made defeating drug
			 trafficking organizations a top priority of his administration, increasing the
			 security budget of Mexico from $2,000,000,000 in 2006 to $4,000,000,000 in 2008
			 and deploying nearly 36,000 federal troops to carry out anti-drug
			 operations;
		Whereas the Government of Mexico has undertaken reforms
			 that, together with significant changes to the code of criminal procedure and
			 the penal code, could transform the justice system in Mexico to be more open
			 and transparent, protect human rights, and devote resources to investigating
			 and prosecuting crimes;
		Whereas President Calderón has taken significant steps to
			 crack down on corruption within the police forces and other government
			 institutions of Mexico;
		Whereas officers of the Government of Mexico have
			 succeeded in seizing record quantities of narcotics from drug trafficking
			 organizations;
		Whereas law enforcement officials in Mexico are
			 cooperating with law enforcement agencies in the United States at unprecedented
			 levels, with Mexico extraditing 83 major drug traffickers to stand trial in the
			 United States in 2007, and another 93 major drug traffickers in 2008;
		Whereas the police and army units of Mexico are often
			 outgunned by members of the drug trafficking organizations, who employ heavy
			 machine guns, high-powered assault weapons such as the AK–47, 0.50 caliber
			 sniper rifles, military hand grenades, rocket-propelled grenade launchers, and
			 sophisticated technology like night vision goggles and communication
			 interception devices;
		Whereas a large majority of the weapons and ammunition
			 used by the drug trafficking organizations come from sources in the United
			 States, particularly gun dealers and gun shows in Texas, Arizona, and
			 California;
		Whereas approximately 90 percent of all firearms recovered
			 at crime scenes in Mexico are illicitly trafficked across the border from the
			 United States to Mexico;
		Whereas the people of Mexico and the military and civilian
			 officials of the Government of Mexico have demonstrated tremendous courage in
			 confronting the drug trafficking organizations;
		Whereas the United States Government, along with law
			 enforcement agencies in the United States and Mexico, has escalated its efforts
			 to disrupt the trafficking of narcotics, money, people, and arms across the
			 border and to combat drug trafficking organizations;
		Whereas the United States Government can and should do
			 more to reduce the demand for illegal drugs in the United States and stop the
			 illegal exportation of money and weapons;
		Whereas the efforts by the United States Government to
			 combat trafficking are outlined in the National Drug Control Strategy (2008),
			 the Southwest Border Counternarcotics Strategy (2007), and the U.S. Strategy
			 for Combating Criminal Gangs from Central America and Mexico (2007);
		Whereas, on October 22, 2007, the United States Government
			 and the Government of Mexico announced a multiyear security agreement called
			 the Merida Initiative, which is intended to combat drug
			 trafficking and other criminal activity along the border of the United States
			 and Mexico and in Central America; and
		Whereas Congress has appropriated $465,000,000 for the
			 Merida Initiative, allocating to the Government of Mexico a total of
			 $400,000,000 in equipment, technical assistance, and training in fiscal year
			 2008, which is now in the process of being delivered: Now, therefore, be
			 it
		
	
		That it is the sense of the Senate
			 that—
			(1)Mexico is a key
			 strategic partner of the United States;
			(2)a secure,
			 prosperous, and democratic Mexico is indispensable to the goal of the United
			 States to have prosperity and peace throughout the Americas and the
			 world;
			(3)the people and
			 the Government of Mexico have launched a sustained attack on drug trafficking
			 organizations based in Mexico;
			(4)the increasing
			 violence and criminality of drug trafficking organizations threaten the
			 well-being of the people of the United States and Mexico and pose security
			 challenges to cities and towns in the United States;
			(5)drug-related
			 violence is a cross-border problem that requires close
			 cooperation between the Government of Mexico and the United States
			 Government;
			(6)the United States
			 Government and the Government of Mexico have a shared interest and
			 responsibility in defeating drug trafficking organizations, and a comprehensive
			 strategy, jointly conceived and executed, is required for significant progress
			 to be made;
			(7)the Senate
			 applauds and fully supports efforts by President Felipe Calderón, the people of
			 Mexico, and the Government of Mexico to confront the drug trafficking
			 organizations, apprehend their members, and bring them to justice;
			(8)the Department of
			 State should—
				(A)ensure prompt
			 delivery of the equipment, technical assistance, and training for which
			 Congress appropriated funds in fiscal year 2008 as part of the Merida
			 Initiative;
				(B)continue to
			 support the Government of Mexico in its efforts to strengthen institutions and
			 the rule of law, root out corruption, and protect human rights; and
				(C)ensure full
			 accountability for all assistance and equipment provided by the United States
			 Government to the Government of Mexico; and
				(9)the United States
			 Government should employ its broad diplomatic and law enforcement resources, in
			 partnership with the Government of Mexico and governments throughout the
			 Americas, to defeat drug-related criminal enterprises.
			
